DETAILED ACTION
Claims 1, 3, 11-18 and 20-27 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art does not specifically disclose (Argument 1; Remarks pg. 8 lines 16-19) generating the proxy stub comprises appending a copy of API code for the API call and one or more conditions appended to the copy of the API code.
With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, it is seen in the teachings of Benedek [0138] lines 1-6 and [0142] lines 1-10 which show the basic of generating proxies, viewed as proxy stubs for calls associated with API, where Chen [0124] lines 6-13 where shows the ability to replace, acting as a type of appending, copy of the call instruction being replaced with a copy/proxy for the call instructions, where Fuller Col. 1 line 67- Col. 2 line 8, Col. 2 line 67- Col. 3 line 4 and lines 21-31 shows the specifics of conditions associated with the deny and/or authorize API calls where the permission is part of the context of the API call thus would be viewed as part of a copy/proxy of the API code of the API call as well, thus together .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Benedek et al. (Pub. No. US 2012/0084792 A1), in view of Chen et al (Pub. No. US 2011/0321021 A1), in view of Bell et al. (Pub. No. US 2008/0301639 A1), and further in view Fuller et al. (Patent No. US 8,782,744 B1).

As to claims 1 and 20 Benedek discloses a method, comprising: generating, by at least one processor of a computing platform, a proxy stub of an application program interface (API) call for a mobile device operating system (OS) wherein the API is for  which shows generation proxies for calls associated with API of a mobile OS that can be able to extend information associated with the OS).

Benedek does not specifically disclose wherein generating the proxy stub comprises appending a copy of API code for the API call; modifying, by the at least one processor, the one or more portions of the code by replacing, the API call with a reference to the proxy stub.

However, Chen discloses wherein generating the proxy stub comprises appending a copy of API code for the API call (Chen [0124] lines 6-13; which shows as part of the creation/formation of a proxy stub a copy of the call instruction being replaced, thus acting as a type of appending, by a copy/proxy for the call instructions which in light of above disclosed information can be viewed as an API call being replaced, where the specifics of generation of the proxy stub can be seen in more detail specifically disclosed above)
modifying, by the at least one processor, the one or more portions of the code by replacing, the API call with a reference to the proxy stub (Chen [0124] lines 6-13; which shows a copy of the call instruction being able to modify/replace code by replacing a call with a copy/proxy for the call instructions which in light of above disclosed information can be viewed as an API call being replaced).



Benedek as modified by Chen does not specifically disclose parsing, by the at least one processor, code of an application to identify one or more calls corresponding to the API calls.

However, Bell discloses parsing, by the at least one processor, code of an application to identify one or more portions of the code that are configured to perform the API call to the class (Bell [0014] lines 1-8; which shows a parser that is able to identify information associated with such things as API algorithms and class calls and thus can be viewed as including API calls); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Bell, showing the specifics of identifying api class code calls, into the proxying calls of Benedek as modified by Chen, for the purpose of improve the ability to find specific pieces of information and thus increasing usability by being able to find desired information, as taught by Bell [0014].



However, Fuller discloses wherein the proxy stub comprises appending one or more conditions for the instantiation of the OS function or by extending the OS function, the one or more conditions causing runtime policy enforcement that selects between authorizing or denying an attempt to perform the API call (Fuller Col. 1 line 67- Col. 2 line 8, Col. 2 line 67- Col. 3 line 4 and lines 21-31; which shows the specifics authorize conditions tied to being able to make a determination as to whether to deny or authorize API calls where the permission is part of the context of the API calls and thus can be viewed as part associated with the call, and in light of specifically disclosed above teachings of the copy/proxy of the API code of the API call disclosed specifically above can be viewed as the condition/context information being copied as well to the proxy).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fuller, showing the ability to determine authorization of denial of API calls in the API calling system of Benedek as modified by Chen and Bell, for the purpose of increasing usability by being able to 

As to claim 24, Benedek as modified by Chen and Bell and Fuller discloses invoking, by a mobile device and based on execution of the application, the reference to the proxy stub (Chen [0004] lines 3-6 and [0124] lines 6-13; which shows the execution of the code/instructions and calls where it can be seen that a call can be replaced by a copy proxy of the call thus viewed that the copy proxy would be invoked).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chen showing the replacing with calls with copy of the calls for proxies, into the proxy call system of Benedek, for the purpose of increasing usability by helping to make more simple to implement changes by replace of calls with the copy call, as taught by Chen [0124] lines 6-19.


Benedek as modified by Chen and Bell does not specifically disclose selecting, based on the mobile device performing the runtime policy enforcement, to authorize a first API call; and based on selecting to authorize the first API call, performing, by the mobile device the first API call.

However, Fuller discloses selecting, based on the mobile device performing the runtime policy enforcement, to authorize a first API call (Fuller Col. 2 line 67- Col. 3 line which shows based on client information whether to authorized or deny API call thus viewed as the policy enforcement thus based on the conditions can be viewed as the selection of authorizing the API call, where the specifics of the mobile device are disclosed in detail above); and
based on selecting to authorize the first API call, performing, by the mobile device the first API call (Fuller Col. 2 line 67- Col. 3 line 4 and lines 21-31; which shows based on client information whether to authorized or deny API call thus viewed as the policy enforcement, where the specifics of the mobile device are disclosed in detail above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fuller, showing the ability to determine authorization of denial of API calls in the API calling system of Benedek as modified by Chen and Bell, for the purpose of increasing usability by being able to determine when a client is authorized to use the API call, as taught by Fuller Col. 2 line 67- Col. 3 line 4.


As to claim 25, Benedek as modified by Chen and Bell and Fuller disclose an apparatus comprising: one or more processors (Chen [0044] lines 1-2); and
memory storing executable instructions that, when executed by the one or more processors (Chen [0044] lines 4-8), cause the apparatus to

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Benedek, Chen, Bell and Fuller as applied to claim 1 above, and further in view of Gunjal et al. (Pub. No. US 2003/0221184 A1).

As to claim 3, Benedek as modified by Chen and Bell and Fuller discloses invoking, by a mobile device and based on execution of the application, the reference to the proxy stub (Chen [0004] lines 3-6 and [0124] lines 6-13; which shows the execution of the code/instructions and calls where it can be seen that a call can be replaced by a copy proxy of the call thus viewed that the copy proxy would be invoked).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chen showing the replacing with calls with copy of the calls for proxies, into the proxy call system of Benedek, for the purpose of increasing usability by helping to make more simple to implement changes by replace of calls with the copy call, as taught by Chen [0124] lines 6-19.

Benedek as modified by Chen and Bell does not specifically disclose selecting, based on the mobile device performing the runtime policy enforcement, to deny a first API call to the class; and based on selecting to deny the first API call, returning first data corresponding to a return type of the class.

However, Fuller discloses selecting, based on the mobile device performing the runtime policy enforcement, to deny a first API call (Fuller Col. 2 line 67- Col. 3 line 4 and lines 21-31; which shows based on client information whether to authorized or deny API call thus viewed as the policy enforcement, where the specifics of the mobile device are disclosed in detail above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fuller, showing the ability to determine authorization of denial of API calls in the API calling system of Benedek as modified by Chen and Bell, for the purpose of increasing usability by being able to determine when a client is authorized to use the API call, as taught by Fuller Col. 2 line 67- Col. 3 line 4.

Benedek as modified by Chen and Bell and Fuller and Isaacs does not specifically disclose based on selecting to deny the first API call, returning first data corresponding to a return type of the class

However, Gunjal discloses based on selecting to deny the first API call, returning first data corresponding to a return type of the first API call (Gunjal [0022] lines 1-7; which shows the return type association with variables and methods and class which in light of the information disclosed above can show actions to be performed in response to the call associated with API).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gunjal, showing returning return type data for a class, into the proxy class generation and execution of Benedek as modified by Chen and Bell and Fuller and Isaacs for the purpose of helping to ensure the correct functionality of classes through the proper construction of the classes, as taught by Gunjal [0012] and [0022].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Benedek, Chen, Bell and Fuller as applied to claim 1 above, and further in view of Gayde et al. (Pub. No. US 2008/0209564 A1).

As to claim 11, Benedek as modified by Chen and Bell and Fuller does not specifically disclose merging at least a portion of the code of the application and additional code comprising the runtime policy enforcement into a common file. 

However, Gayde disclose merging at least a portion of the code of the application and additional code comprising the runtime policy enforcement into a common file (Gayde [0034] lines1-7; which shows being able to merge/combine application portions, and thus code portions, that do include policy logic into one, which in light of the above teachings can be viewed as including the runtime policy enforcement logic).

.
 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Benedek, Chen, Bell and Fuller as applied to claim 1 above, and further in view of Colton et al. (Pub. No. US 2006/0253508 A1).

As to claim 12, Benedek as modified by Chen, Bell and Fuller does not specifically disclose wherein the one or more portions of the code comprise bytecode configured to perform the API call. 

However, Colton discloses, wherein the one or more portions of the code comprise bytecode configured to perform API call (Colton [0060] lines 1-6; which shows that the code portions include bytecode, which in light of the teachings disclosed above code includes API calls).

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the teachings of Colton, showing code can include bytecode information, into the generation and execution of a proxy class of 

As to claim 13, Benedek as modified by Chen, Bell, Fuller and Colton discloses wherein the one or more portions of the code are configured for execution by a virtual machine (Colton [0060] lines 1-6 and lines 15-19; which shows a virtual machine capable of executing the bytecode of the application). 

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the teachings of Colton, showing code can include bytecode information, into the generation and execution of a proxy class of Benedek as modified by Chen, Bell and Fuller for the purpose of improving the efficiency of bytecode conversion, as taught by Colton [0011] and [0060].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Benedek, Chen, Bell and Fuller, as applied to claim 1 above, and further in view of Turner et al. (Pub. No. US 2010/0218167 A1).

As to claim 14, Benedek as modified by Chen, Bell and Fuller does not specifically disclose wherein the runtime policy enforcement comprises one or more calls to a policy enforcement class that is configured to determine whether to authorize or deny the attempt to perform the API call.

which shows the specifics of policy enforcement shows calls  that includes policy enforcement information, thus viewed as a policy enforcement class, where it is disclosed above the specific of policy enforcement to determine whether to authorize or deny the attempted API call to an application that is viewed as including class).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Turner, showing the extension of proxy class, into the proxy class generation of Benedek as modified by Chen, Bell and Fuller, for the purpose of providing an improved and integrated approach to policy management for application, as taught by Turner [0010] and [0018].

Claim 15, 21 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Benedek, Chen, Bell and Fuller, as applied to claims 1 and 20 and 25 above, and further in view of Branton (Pub. No. US 2013/0066691 A1).

As to the claims 15, 21 and 26 Benedek as modified by Chen, Bell and Fuller does not specifically disclose wherein the OS function is for performing a cut, copy, or paste of data to or from a clipboard of the mobile device OS. 

which discloses a call to a clipboard that can perform clipboard action such as emptying/cutting information which in light of the above disclosed teachings showing the specifics software application that calls the mobile operating system and includes the OS calls). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the teachings of Banton, showing the performing of cut, copy and paste to a clipboard, into the generation and execution of a proxy class of Benedek as modified by Chen, Bell and Fuller, for the purpose of increasing functionality options and thus increase overall usability, as taught by Banton [0003] and [0011].  

Claims 16-18, 22-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Benedek, Chen, Bell and Fuller as applied to claim 1 and 20 and 25 above, and further in view of Gruber et al. (Pub. No. US 2012/0265528 A1).

As to claims 16 and 22 and 27, Benedek as modified by Chen, Bell and Fuller does not specifically disclose wherein the OS function is for performing a browse to a specified uniformed resource locators (URL). 

which discloses calls that can be invoked one that can be related to browsing to url, where it is seen disclosed above the association between calls and OS thus can be viewed as an OS function call).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the teaching of Gruber, showing call to specific URL, into the generation and execution of a proxy class of Benedek as modified by Chen, Bell and Fuller, for the purpose of helping improve the interpretation of user input, as taught by Gruber [0012] and [0137].

As to claim 17, Benedek as modified by Chen, Bell, Fuller and Gruber discloses wherein the OS function is for accessing geographical location information of a mobile device, camera data of a mobile device, or microphone data of the mobile device (Gruber [0147] lines 1-5; which discloses how application output can include information as one voice dialing, which would require microphone data).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the teaching of Gruber, showing call to a voice dialing operation, into the generation and execution of a proxy class of Benedek as modified by Chen and Bell and Fuller, for the purpose of helping improve the interpretation of user input, as taught by Gruber [0012] and [0137].


As to claims 18 and 23, Benedek as modified by Chen, Bell, Fuller and Gruber discloses wherein the OS function is for composing an email message or a short messaging service (SMS) (Gruber [0147] lines 1-5; which shows where the function can be viewed as one for note taking and sending and thus composing an email). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the teaching of Gruber, showing call to messaging operation, into the generation and execution of a proxy class of Benedek as modified by Chen, Bell and Fuller, for the purpose of helping improve the interpretation of user input, as taught by Gruber [0012] and [0137].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193